Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The previous 112 rejection is withdrawn as Applicant has stricken the term “homogenous”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant appears to be claiming “example 2” now in light of claiming PDMS in the independent claim.  Example 2 see page 11- “mixing the additive into the liquid PDMS to form a PDMS/additive mixture” then “casting onto … PTFE membrane …. To create an IPN sheet”.  
Regarding claims 5 and 6 these claims depends from claim 27 which recites  “mixture of PDMS and an additive”, claims 5 and 6 omit the additive which appear to be an attempt to claim a non-disclosed embodiment without the additive which is not supported by the specification.  Applicant would have support for the silicone-containing layer comprising mixture of PDMS and the additive.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended to poly PDMS, however it is believe this would be merely PDMS which will be the interpretation for rejection below.  This results in issues for claim 9 which depends from claim 5 due to uncertainty of claim terms.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 42, 2, 8, 11, 18, 28-29, 44-47, 50-51, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karol WO 2006/059078 (where US 2008/0305132 is used for citations) and in further view of Gupta US 2004/0146539.

Regarding claim 27, Karol teaches a skin patch for reducing facial wrinkles, infra-orbital shadows, striae, lentigo senilis, or hyper/hypo pigmentation, comprising 
 	a silicone-containing layer having a skin-contacting surface (1), 
	Karol teaches a silicon-containing material being polydimethylsiloxane [0021 Karol].  In particular, Karol teaches PDMS oil cured to form a gel herein silicone gel [0086].  
	Karol fails to teach the additive being growth factors, glycolic or alphahydroxy acids, or combinations thereof.  
	Gupta also teaches a known wrinkle treatment wherein the device includes an additive such as glycolic acid.  In claim 1 Gupta teaches treatment of wrinkles, claim 7 lists glycolic acid, claim 5 lists a mask, claim 6 recites the ingredients can be an be added separately in the form of mixtures, solutions, suspensions, or emulsions to facilitate the manufacturing of such compositions, and claim 17 lists silicones.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize glycolic acid as taught by Gupta, as Gupta teaches glycolic acids are a skin benefit component [claim 7].
 	Karol fails to teach explicitly the silicone-containing layer comprising a cured silicone-containing material, said cured silicone-containing material comprising a mixture of silicone- containing material and having an additive intermixed throughout the cured silicone containing material.  Gupta teaches the various components “a composition according to claim 1 wherein a cosmetically acceptable delivery system can be prepared separately and all other ingredients according to claim 1 can be added separately in the form of mixtures, solutions, suspensions, or emulsions to facilitate the manufacturing of such compositions” (claim 7).   It would have been obvious to one of ordinary skill in the art at the time of the invention to have the silicone-containing layer comprising a cured silicone-containing material and said cured silicone-containing material comprising a mixture of silicone containing material and having an additive intermixed throughout the cured silicone containing material as suggested by Gupta see above as this is amounts to merely “Combining prior art elements according to known methods to yield predictable results” (KSR MPEP 2143).  
 	Karol teaches the patch further comprises a variety of additives [0014 and claim 38] and teaches curing the silicone patch [0086], It would have been obvious to one of ordinary skill in the art at the time of the invention to mix the additives homogeneously into the silicone prior to curing as Karol teaches the patch comprises the additional treatment agents [0013].
	The combination renders obvious PDMS mixed with additive to form a silicone gel.  

Regarding claim 42, Karol teaches a skin patch for reducing facial wrinkles, infra-orbital shadows, striae, lentigosenilis, or hyper/hypo pigmentation, comprising a silicone-containing layer having a skin-contacting surface (1), 
 	Karol teaches a silicon-containing material being polydimethylsiloxane [0021 Karol].  In particular, Karol teaches PDMS oil cured to form a gel herein silicone gel [0086].  
	Karol fails to teach the additive (although not claimed) being growth factors, glycolic or alphahydroxy acids, or combinations thereof.  
	Gupta also teaches a known wrinkle treatment wherein the device includes an additive such as glycolic acid.  In claim 1 Gupta teaches treatment of wrinkles, claim 7 lists glycolic acid, claim 5 lists a mask, claim 6 recites the ingredients can be an be added separately in the form of mixtures, solutions, suspensions, or emulsions to facilitate the manufacturing of such compositions, and claim 17 lists silicones.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize glycolic acid as taught by Gupta, as Gupta teaches glycolic acids are a skin benefit component [claim 7].
 	Karol fails to teach explicitly the silicone-containing layer comprising a cured silicone-containing material, said cured silicone-containing material comprising a mixture of silicone- containing material and having an additive intermixed throughout the cured silicone containing material.  Gupta teaches the various components “a composition according to claim 1 wherein a cosmetically acceptable delivery system can be prepared separately and all other ingredients according to claim 1 can be added separately in the form of mixtures, solutions, suspensions, or emulsions to facilitate the manufacturing of such compositions” (claim 7).   It would have been obvious to one of ordinary skill in the art at the time of the invention to have the silicone-containing layer comprising a cured silicone-containing material and said cured silicone-containing material comprising a mixture of silicone containing material and having an additive intermixed throughout the cured silicone containing material as suggested by Gupta see above as this is amounts to merely “Combining prior art elements according to known methods to yield predictable results” (KSR MPEP 2143).  
 	Karol teaches the patch further comprises a variety of additives [0014 and claim 38] and teaches curing the silicone patch [0086], It would have been obvious to one of ordinary skill in the art at the time of the invention to mix the additives into the silicone prior to curing as Karol teaches the patch comprises the additional treatment agents [0013].
 	The combination renders obvious PDMS mixed with additive to form a silicone gel.  
Regarding claim 2, the combination of Karol and Gupta teaches a skin patch of claim 27, the silicone-containing material being a silicone elastomer, a silicone gel, or silicone interpenetrating polymer networks.  

Regarding claim 8, the combination of Karol and Gupta teaches a skin patch of claim 27, the skin patch having an outer layer, the outer layer having a slick outer surface [0037 Karol] to minimize friction and adherence to bed linen.  Plastic is slick.  

Regarding claim 11, the combination of Karol and Gupta teaches a skin patch of claim 27, the additive being useful for wrinkle reduction and/or other clinical indications [0002 Karol].  

Regarding claim 18, the combination of Karol and Gupta teaches a skin patch of claim 27, wherein the skin patch is self- adhering to the treatment area [0010 Karol].  

Regarding claim 28, the combination of Karol and Gupta teaches a skin patch of claim 27, the skin-contacting surface of the silicone-containing layer being self-adhesive such that it adheres to skin by itself without tape to secure the skin patch on skin [0010 Karol].  

Regarding claim 29, the combination of Karol and Gupta teaches a skin patch of claim 27, the PDMS and additive being a silicone gel [Karol 0020].  

Regarding claim 44, the combination of Karol and Gupta teaches a skin patch of claim 42, the additive being a growth factor.  
	Specifically, Gupta teaches that human growth hormone (a growth factor) provides body part firming [0056].  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize HGH to promote body firming as taught by Gupta [0056], as it would reduce wrinkles.  

Regarding claim 45, the combination of Karol and Gupta teaches a skin patch of claim 42, the additive being a glycolic acid. Gupta also teaches a known wrinkle treatment wherein the device includes an additive such as glycolic acid (see claim 7). 

Regarding claim 46, the combination of Karol and Gupta teaches a skin patch of claim 42, the additive being an alphahydroxy acid.  
 	Specifically, Gupta teaches that alphahyroxy acid provides body part firming [0045].  
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize alphahydroxy acid to promote body firming as taught by Gupta [0045], as it would reduce wrinkles.  

Regarding claim 47, the combination of Karol and Gupta teaches a skin patch of claim 42, the additive being a vitamin compound (Karol [0014]).  

Regarding claim 50, the combination of Karol and Gupta teaches a skin patch of claim 49, the peptide being 2% by weight of the PDMS material.  
	Gupta teaches the peptide being 2% by weight [0064].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize 2% as to comprise a safe and effective amount as suggested by Gupta [0064].

Regarding claim 51, the combination of Karol and Gupta teaches a skin patch of claim 49, the peptide being 10% by weight of the PDMS material.  
	Gupta teaches the peptide being 10% by weight [0064].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize 10% as to comprise a safe and effective amount as suggested by Gupta [0064].

Regarding claim 53, the combination of Karol and Gupta teaches a skin patch of claim 42, the PDMS and additive being a silicone gel [Karol 0020].  


Claims 5-6, 9-10, 13, 15, 30-31, 52 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karol WO 2006/059078 (where US 2008/0305132 is used for citations) and Gupta US 2004/0146539 as applied to claim 27 and 42 above, and in further view of Dillon Silicone and PTFE IPN American Chemical Society 1994 pages 393-404.

Regarding claim 5, the combination of Karol and Gupta teaches a skin patch of claim 27, however fails to teach the silicone-containing material layer being interpenetrating polymer networks of polydimethylsiloxane and polytetrafluoroethylene.  
 	Karol fails to teach an IPN of PDMS and PTFE.
 	Dillon teaches that it is well known to utilize an IPN of PDMS and PTFE for wound treatment (see page 402).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an IPN of PDMS and PTFE as taught by Dillon would be strong, durable and highly biocompatible (page 394).

Regarding claim 6, the combination of Karol and Gupta teaches a skin patch of claim 27, however fails to teach the silicone-containing material layer being semi-interpenetrating polymer networks of polydimethylsiloxane and polytetrafluoroethylene.  
 	Karol fails to teach an IPN of PDMS and PTFE.
 	Dillon teaches that it is well known to utilize an IPN of PDMS and PTFE for wound treatment (see page 402).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an IPN of PDMS and PTFE as taught by Dillon would be strong, durable and highly biocompatible (page 394).
	The combination renders obvious the homogenous mixture of silicone-containing material comprising the polydimethylsiloxane and the additive.  

Regarding claim 9, the combination of Karol, Gupta and Dillon renders obvious the skin patch of claim 5, the polytetrafluoroethylene being impregnated with the mixture of PDMS and the additive; and the PDMS with the additive comprising a cross-linked solid or elastomer gel at the skin-contacting surface of the silicone-containing layer and the polytetrafluoroethylene impregnated with the PDMS with the additive comprising a distal surface of the silicone containing layer.   As discussed in claim 27 above, the homogeneous mixture with additive was rendered obvious.  As discussed in claim 5, the IPN of PDMS and PTFE was rendered obvious.  

Regarding claim 10, the combination of Karol, Gupta, and Dillon renders obvious the skin patch of claim 6, the polytetrafluoroethylene being impregnated with the mixture of the PDMS and the additive; and the PDMS with the additive comprising a cross linked solid or elastomer gel at the skin contacting surface of the silicone containing layer and the PTFE impregnated with PDMS with the additive comprising a distal surface of the silicone containing layer.  As discussed in claim 6, the IPN of PDMS and PTFE was rendered obvious.  

Regarding claim 13, the combination of Karol, Dillon, and Gupta teaches a skin patch of claim 9, the additive being useful for wrinkle reduction and/or other clinical indications (see Dillon i.e. burns or Karol [0002]).  

Regarding claim 15, the combination of Karol, Dillon and Gupta teaches a skin patch of claim 10, the additive being useful for wrinkle reduction and/or other clinical indications (see Dillon i.e. burns or Karol [0002]).  

Regarding claim 30, the combination of Karol and Gupta teaches a skin patch of claim 27, however fails to teach the silicone-containing layer comprising silicone interpenetrating polymer networks.  
 	Karol fails to teach an IPN of PDMS and PTFE.
 	Dillon teaches that it is well known to utilize an IPN of PDMS and PTFE for wound treatment (see page 402).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an IPN of PDMS and PTFE as taught by Dillon would be strong, durable and highly biocompatible (page 394).

Regarding claim 31, the combination of Karol and Gupta teaches a skin patch of claim 27, the silicone-containing layer comprising silicone semi-interpenetrating polymer networks.  
 	Karol fails to teach an IPN of PDMS and PTFE.
 	Dillon teaches that it is well known to utilize an IPN of PDMS and PTFE for wound treatment (see page 402).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an IPN of PDMS and PTFE as taught by Dillon would be strong, durable and highly biocompatible (page 394).

Regarding claims 52 and 54, the combination of Karol and Gupta teach the skin patch of claims 27 and 42, however fail to explicitly teach silicone elastomers (recite elastomers).  
 	Dillon teaches on page 396 silicone elastomers and Dillon teaches that due to medical reasons all medical siloxane compositions are PDMS.  
 	Dillon teaches that it is well known to utilize an IPN of PDMS and PTFE for wound treatment (see page 402).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an IPN of PDMS and PTFE as taught by Dillon would be strong, durable and highly biocompatible (page 394).


Claims 17, 19 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karol WO 2006/059078 (where US 2008/0305132 is used for citations) and Gupta US 2004/0146539 as applied to claims 4, 8 and 42 above, and further in view of Fotinos USP 6,346,255.

Regarding claims 17 and 19, the combination of Karol and Gupta teaches a device wherein the skin patch has an outer layer; however fails to teach said outer layer comprises fabric.
 	Fotinos teaches a patch used to improve the skin appearance, wherein said out layer comprises plastic, fabric or the like (column 5 lines 28-49).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize fabric as taught by Fotinos instead of the plastic as taught by Karol, as Fotinos teaches either is used in the art as known outer layers, as fabric is extremely flexible which permits it to conform to the contours of skin.
 	Regarding “bonded”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to firmly adhere, or bond, the fabric layer to the skin patch to ensure firm attachment (like a bandaid).  

Regarding claim 40, the combination of Karol and Gupta teaches a skin patch of claim 42, the skin patch having an outer layer, the outer layer having a slick outer surface to minimize friction and adherence to bed linen [0037], however fails to teach the outer layer is fabric.
 	Fotinos teaches a patch used to improve the skin appearance, wherein said out layer comprises plastic, fabric or the like (column 5 lines 28-49).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize fabric as taught by Fotinos instead of the plastic as taught by Karol, as Fotinos teaches either is used in the art as known outer layers, as fabric is extremely flexible which permits it to conform to the contours of skin.


Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karol WO 2006/059078 (where US 2008/0305132 is used for citations) and Gupta US 2004/0146539 in further view of Dillon Silicone and PTFE IPN American Chemical Society 1994 pages 393-404, applied to claims 9-10 above, and further in view of Fotinos USP 6,346,255.

Regarding claims 20-21, Karol teaches a method of using a device wherein the skin patch has an outer layer; however fails to teach said outer layer comprises fabric.
 	Fotinos teaches a patch used to improve the skin appearance, wherein said out layer comprises plastic, fabric or the like (column 5 lines 28-49).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize fabric as taught by Fotinos instead of the plastic as taught by Karol, as Fotinos teaches either is used in the art as known outer layers, as fabric is extremely flexible which permits it to conform to the contours of skin.
 	Regarding “bonded”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to firmly adhere, or bond, the fabric layer to the skin patch to ensure firm attachment (like a bandaid).  


Claims 25, 43 and 48-49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karol WO 2006/059078 (where US 2008/0305132 is used for citations) and Gupta US 2004/0146539, as applied to claims 27 and 42 above and in further view of Mohammadi US 2006/0275351.

Regarding claim 25, the combination of Karol and Gupta teaches a skin patch of claim 27, however fails to teach wherein said additive comprises a peptide formulation containing Palmitoyl Oligopeptide.
 	Mohammadi also teaches a known wrinkle treatment patch wherein the device comprises a Palmitoyl Oligopeptide [0030], (oligio means many thus penta is many).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a Palmitoyl Oligopeptide as taught by Mohammadi, as Mohammadi teaches Palmitoyl Oligopeptide is considered a biologically active peptide which is a skin benefit component [0030].

Regarding claim 43, the combination of Karol and Gupta teaches a skin patch of claim 42, such that the additive further includes  an antioxidant, such that the additive comprises an antioxidant, a growth factor, a growth factor, a glycolic (Gupta see claim 27) or alphahydroxy acid, or a combination thereof.  
 	The Examiner interprets this claim refers to the claim of 27 and additionally an antioxidant.  
 	The combination of Karol and Gupta fail to teach the additive further including an antioxidant.
Mohammadi also teaches a known wrinkle treatment patch wherein the device comprises an antioxidant [0030 Mohammadi],
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a peptide as taught by Mohammadi, as Mohammadi teaches an antioxidant is considered a skin benefit component [0030].

 Regarding claim 48, the combination of Karol and Gupta teaches a skin patch of claim 42, however fails to teach the additive further including a peptide.
Mohammadi also teaches a known wrinkle treatment patch wherein the device comprises a peptide [0030 Mohammadi],
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a peptide as taught by Mohammadi, as Mohammadi teaches a peptide is considered a biologically active peptide which is a skin benefit component [0030].

Regarding claim 49, the combination of Karol and Gupta teaches a skin patch of claim 48, however fails to teach wherein said additive comprises a peptide formulation containing Palmitoyl Oligopeptide.
 	Mohammadi also teaches a known wrinkle treatment patch wherein the device comprises a Palmitoyl Oligopeptide [0030], (oligio means many thus penta is many).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a Palmitoyl Oligopeptide as taught by Mohammadi, as Mohammadi teaches Palmitoyl Oligopeptide is considered a biologically active peptide which is a skin benefit component [0030].

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
Regarding claims 27 and 42 Applicant argues that Karol teaches the PDMS is an oil.  Karol teaches “[0086] The polysiloxane used in the polysiloxane sheet is produced by mixing 30 wt % polydimethylsiloxane (silicone oil), 35 wt % polydimethylvinylsiloxane and 35 wt % polydimethylhydrogensiloxane and curing in the presence of a platinum catalyst. This creates a homogious gel (formed from cured polydimethylvinylsiloxane and polydimethylhydrogensiloxane) and oil (polydimethylsiloxane) combination. In an alternative embodiment curing may be achieved using UV radiation or heat without the use of a platinum catalyst.”  As clearly recited herein, the product is a gel.  There is an intermediary state as a oil, however the art teaches gel for claims 27 and 42.
Applicant goes on to argue on page 12 that Karol teaches a mixture of siloxanes and their invention is just one, however, the claim is not a consisting of construct.  Thus this is not persuasive.  
Applicant’s arguments on page 12 regarding Gupta are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is Karol in view of Gupta, wherein adding the particular additives of Gupta would be obvious to improve Karol, see rejections above.  
Applicant’s arguments on page 13 regarding Mohammadi are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is Karol in view of Mohammadi, wherein adding the particular additives of Mohammadi would be obvious to improve Karol, see rejections above.  
Applicant’s regarding their own NPL (page 14) are not persuasive as Dillon is used to teach various PTFE-PDMS semi-IPN and IPNs, Dillon is not a 102 rejection for PDMS additive mixture.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is Karol in view of Dillon, wherein adding the particular additives of Dillon would be obvious to improve Karol, see rejections above.  
Applicant’s argument on page 14 regarding Fotinos are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is Karol in view of Fotinos, wherein adding the particular fabric of Fotinos would be obvious to improve Karol, see rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/19/22